 


110 HR 1704 IH: For the relief of Robert and Verda Shatusky.
U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS 1st Session 
H. R. 1704 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2007 
Mr. Stupak introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
For the relief of Robert and Verda Shatusky. 
 
 
1.Entitlement to supplemental annuity, survivor benefits, and other payments under Railroad Retirement Act of 1974 
(a)In GeneralFor purposes of the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.), Robert Shatusky, of Menominee, Michigan, shall be deemed to have had a current connection with the railroad industry at the time that his annuity under section 2(a)(1) of such Act began to accrue. 
(b)ApplicabilitySubsection (a) shall apply to any month that begins more than 30 days after the date of the enactment of this Act. 
2.Payment of past supplemental annuity benefitsThe Secretary of the Treasury shall pay, out of any money in the Treasury not otherwise appropriated, to Robert Shatusky of Menominee, Michigan, a sum that equals the total amount of any supplemental annuity payments to which Robert Shatusky would have been entitled under section 2(b) of the Railroad Retirement Act of 1974 (45 U.S.C. 231a(b)) if section 1(a) of this Act applied to the period beginning on the date on which his annuity under section 2(a)(1) of the Railroad Retirement Act of 1974 (45 U.S.C. 231a(a)(1)) began to accrue and ending on the last day of the month preceding the 1st month to which section 1(a) of this Act applies. 
3.Limitation on agent and attorney feesIt shall be unlawful for an amount exceeding 10 percent of the payment required by section 2 to be paid to or received by any agent or attorney for any service rendered in connection with the payment. Any person who violates this section shall be guilty of an infraction and shall be subject to a fine in the amount provided in title 18, United States Code. 
 
